Citation Nr: 0936320	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for adjustment 
disorder with depressed mood associated with pelvic 
inflammatory disease (PID), status post laparoscopy.

2.  Whether the Veteran submitted a timely substantive appeal 
of a January 2003 rating decision.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to an increased evaluation for pelvic 
inflammatory disease, status post laparoscopy.

5.  Entitlement to an increased evaluation for chronic 
synovitis of the bilateral knees.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from April 1999 to January 2003, and from January 2004 
to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
pelvic inflammatory disease, status post laparoscopy, and 
denied service connection for left knee tendonitis and right 
shoulder pain.  It is also on appeal from an August 2004 
rating decision by the Winston-Salem, RO that granted service 
connection for chronic synovitis of the bilateral knees and 
an adjustment disorder with depressed mood, denied service 
connection for right shoulder pain, and continued a 
noncompensable evaluation for the Veteran's pelvic 
inflammatory disease, status post laparoscopy.

As addressed more fully below, this case has a complex 
procedural history, dating back to the Veteran's original 
appeal of the January 2003 rating decision.  The timeliness 
of the Veteran's substantive appeal is still at issue, as a 
Statement of the Case (SOC) has not yet been issued 
addressing the Veteran's June 2005 notice of disagreement 
with the RO's decision to close her appeal.  Unfortunately, 
remanding this issue also delays the adjudication of issues 
regarding the Veteran's knees, PID, and right shoulder, 
because all of these issues were originally addressed in the 
January 2003 rating decision; as a grant of the Veteran's 
appeal of the January 2003 decision could affect these 
issues, they are inextricably intertwined with the timeliness 
issue.

The Board notes that the Veteran submitted an informal claim 
for service connection for a lower back condition, as 
secondary to her pelvic inflammatory disease, by way of her 
June 2007 correspondence to the Board.  The RO never 
addressed her claim.  This matter is referred back to the RO 
for proper development.

The issues of whether the Veteran submitted a timely 
substantive appeal of a January 2003 rating decision, 
entitlement to service connection for a right shoulder 
disorder, entitlement to an increased evaluation for pelvic 
inflammatory disease, status post laparoscopy, and 
entitlement to an increased evaluation for chronic synovitis 
of the bilateral knees, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Without good cause shown, the Veteran failed to report for a 
scheduled March 2009 VA examination to determine the current 
severity of her service-connected adjustment disorder.


CONCLUSION OF LAW

Entitlement to a compensable evaluation for adjustment 
disorder with depressed mood associated with pelvic 
inflammatory disease, status post laparoscopy, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for her 
adjustment disorder.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs) from the Veteran's first 
period of service.  The RO attempted to obtain the Veteran's 
STRs from her second period of service, but was unable to, 
despite repeated attempts to obtain them through the military 
records system and by contacting the Veteran.  According to 
the Veteran, the RO was already in possession of all records 
from her second period of active duty.

The RO has also obtained the Veteran's Social Security 
Administration records.  The Veteran was provided a mental 
health examination in July 2006.  A second examination was 
scheduled for March 2009, but the Veteran failed to report 
for the examination.  The Veteran did not request a hearing 
before a Veterans Law Judge.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Evaluation

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate 
family member), fails to report for such examination or re-
examination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  
38 C.F.R. § 3.655(a).  When the missed examination is 
scheduled in conjunction with a claim for increase, as is the 
case here, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this matter, the Veteran failed to report for a VA 
examination scheduled to take place in March 2009.  The 
Veteran has not submitted any reasons for her failure to 
report to the scheduled examination.  As no good cause has 
been shown, and as there is no competent medical evidence of 
record to demonstrate the current severity of the Veteran's 
service-connected adjustment disorder, the claim must be 
denied.  Further, as the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable evaluation for adjustment 
disorder with depressed mood associated with pelvic 
inflammatory disease, status post laparoscopy, is denied.




REMAND

Factual Background

By way of a January 2003 rating decision, the Veteran was 
granted service connection for PID, status post laparoscopy, 
with a noncompensable evaluation, and denied service 
connection for left knee tendonitis and right shoulder pain.  
The Veteran was sent notice of this decision in a letter 
dated February 3, 2003.  The Veteran submitted a notice of 
disagreement in August 2003.  An SOC was issued on January 9, 
2004, mailed to the Veteran's address of record in South 
Carolina.  

In December 2003, the Veteran received orders recalling her 
to active duty; she was to report to Fort Hood, Texas, on 
January 15, 2004.  The Veteran was on active duty between 
January 15, 2004, and October 5, 2004.  The Veteran contacted 
VA in October 2004 to check the status of her appeal, and was 
told that her appeal had been closed due to the expiration of 
the time allowed for filing a substantive appeal on her 
claims.  The Veteran submitted a letter in October 2004 
requesting that her appeal be reopened and continued.  

In June 2005, the Veteran was provided formal notice that her 
appeal had been closed because she had not filed a VA Form 9; 
the notice informed the Veteran that she had one year to 
appeal the issue of the timeliness of her appeal.  Later in 
June 2005, the Veteran submitted a notice of disagreement (on 
a VA Form 9), explained her recall to active duty, and 
clearly expressed her disagreement with the closing of her 
appeal.  No SOC was issued after the Veteran submitted her 
notice of disagreement.  

The RO treated the Veteran's October 2004 contact as a new 
claim, and issued a rating decision in August 2006, granting 
service connection for chronic synovitis of the bilateral 
knees, an adjustment disorder, and PID, and denying service 
connection for right shoulder pain.  The Veteran submitted a 
notice of disagreement with the decision, and an SOC was 
issued in April 2007.  The RO, by way of the April 2007 SOC, 
granted the Veteran separate evaluations for her synovitis of 
the bilateral knees.  The Veteran completed a timely appeal 
of all issues in the August 2006 rating decision by 
submitting a substantive appeal in June 2007.

Attached to her June 2007 VA Form 9 Appeal, the Veteran 
submitted a letter in which she sought an earlier effective 
date for the payment of compensation for her knees, arguing 
that the separate 10 percent evaluations for her bilateral 
knee disability should be granted an effective date of the 
original date of her claim.  The RO issued an SOC on May 9, 
2008.  The Veteran completed her substantive appeal on July 
30, 2008.  In November 2008, the Veteran was informed that 
her July 2008 substantive appeal was untimely, and the 
Veteran did not appeal this decision.

Analysis

Initially, the Board notes that the Veteran was never 
provided VCAA notice in conjunction with her original claim.  
The RO should ensure that the Veteran has been given proper 
notice compliant with the VCAA for all of her claims.

As previously mentioned, no SOC was issued concerning the 
timeliness of the Veteran's appeal, despite the fact that the 
Veteran complied with the instructions for appealing the June 
2005 decision of the RO to close her appeal.  The Court of 
Appeals for Veterans Claims has held that where a notice of 
disagreement has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the agency of original jurisdiction for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Thus the issue of timeliness of the Veteran's 
appeal of the January 2003 rating decision is being remanded 
for issuance of a statement of the case and to give the 
appellant the opportunity to complete an appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Manlincon, 12 Vet. App. at 240-41; 
38 C.F.R. § 19.26 (2008).

Because the issue of the timeliness of the Veteran's original 
appeal is being remanded for the issuance of a statement of 
the case, the Board is limited in proceeding at this point.  
The timeliness issue remains open and not final.  Until it is 
finally resolved, it remains inextricably intertwined with 
all issues addressed in the original rating decision.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The original rating 
decision addressed issues concerning the Veteran's left knee, 
PID, and her right shoulder, and therefore these issues must 
be remanded to await the outcome of the Veteran's appeal of 
the timeliness issue.  The Board regrets the additional 
delay.

Although the Veteran's current appeal includes a claim 
related to her right knee, the Veteran's left knee condition 
was eventually diagnosed as a bilateral condition.  
Therefore, the right and left knees must be addressed 
together, and both must be remanded here.

The Board notes that the claim for entitlement to an 
increased evaluation for the Veteran's adjustment disorder 
was not addressed in the original rating decision, and is 
unrelated to her initial claim and appeal.  Therefore, the 
issue is properly before the Board, as addressed above in 
this decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

2.  The appellant should be provided a 
Statement of the Case which addresses the 
issue of timeliness of her appeal of the 
January 2003 rating decision.  If, and only 
if, an appeal is perfected by a timely 
filed substantive appeal, this issue should 
be certified to the Board.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


